DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 5/12/2022. 

Response to Amendment
The amendment filed 5/12/2022 has been entered.
In the amendment, claims 1, 5, 7-15, 18 and 20 were amended by applicant, and no claims were added or cancelled. Therefore, claims 1-20 are pending.
The previous objections to the drawings and the specification set forth in the non-final office action mailed on 4/21/2022 (hereinafter “the previous office action”) are withdrawn in view of the 5/12/2022 amendments to the specification and the replacement drawings filed 8/3/2018.
The previous objections to claims 5, 7 and 9-20 set forth in the previous office action are withdrawn in view of the 5/12/2022 amendments to the claims.
The previous rejections of claims 5, 7, 12, 14, 18 and 20 under 35 U.S.C. 112(b) are withdrawn in view of the 5/12/2022 amendments to these claims.
The previous rejections of claims 1-4, 6-11, 13-17 and 19-20 under 35 U.S.C. 103 are withdrawn in view of the 5/11/2022 amendments to the claims.

Response to Arguments
Applicant's arguments filed 5/12/2022 (hereinafter “applicant’s arguments”) with respect to the objections to the drawings and the specification have been fully considered and are persuasive.
Applicant's arguments with respect to the objections to claims 5, 7 and 9-20 have been fully considered and are persuasive.
Applicant's arguments with respect to the rejections of claims 5, 7, 12, 14, 18 and 20 under 35 U.S.C. 112(b) have been fully considered and are persuasive.
Applicant's arguments with respect to the rejections of claims 1-20 under 35 U.S.C. 101 have been fully considered, but are not persuasive.
With apparent reference to independent claims 1, 8 and 15, applicant asserts “The claims recite technical details to the alleged abstract idea of ‘mental processes’ that solve technical problems with the prior art and therefore should be considered a practical application. Specifically, the technical details include ‘generating at the first neural network model and with a gradient descent a likelihood that the quote will be approved and at the second neural network model a time required for the quote to be approved. One or ordinary skill would recognize that two different trained neural network models cannot be performed in a human mind. Further, the recitation two different neural network models in the present claims are similar to the claims in the PTAB decision of Ex Parte Linden, 2018-003323 (Apr. 1, 2019), which was designated as ‘informative’ and in which the PTAB reversed the 101 rejections due in part to the use of a ‘trained neural network’ as opposed to the use of generic computer components. Linden at pp. 8-9.” (applicant’s remarks, page 10, emphasis added). 
With further reference to the above-noted Linden PTAB decision, but not the claim language or the instant specification, applicant further asserts “the PTAB specifically referenced the specification describing a trained neural network that achieves better performance than traditional methods on difficult speech recognition. Linden at p. 11. ” (applicant’s remarks, pages 10-11). With general reference to the dependent claims, but without pointing to any specific claim limitations, applicant generally alleges “The dependent claims, which also should be considered in the 35 U.S.C. §101 analysis. Some of these claims, such as claims 4-6, add technical details to the two neural network models that further advance the practical application argument.” (applicant’s remarks, page 11). 
Regarding applicant’s above-noted arguments regarding the rejections of claims 1-20 under 35 U.S.C. §101, the Examiner respectfully disagrees with applicant’s assertions and allegations, and points applicant to the discussion below.
First, contrary to the above assertions vis-à-vis “two different trained neural network models” or use of a “trained neural network”, the examiner notes that the instant claims, including independent claims 1, 8 and 15, and their respective dependent claims, are silent regarding any training of the recited neural network models and do not recite any trained neural network models. 
Second, in contrast to the claims at issue in the relied-upon, non-precedential Linden PTAB decision, the none of applicant’s pending claims, including dependent claims 4-6 generally alleged by applicant to “add technical details to the two neural network models”, positively recite training the first and second neural network models, and none of applicant’s claims recite any “trained neural network” or any “trained neural network model”. 
Third, regarding applicant’s assertion that the recitation of generating “at the first neural network model and with a gradient descent a likelihood that the quote will be approved and at the second neural network model a time required for the quote to be approved” in independent claims 1, 8 and 15 “cannot be performed in a human mind” (applicant’s remarks, page 10), as discussed in the previous office action and as detailed below, the above-noted generating step can be reasonably carried out by hand with pen and paper, because the claimed “first neural network model and a second neural network model” are not recited with enough specificity or details to say that someone cannot construct the models by hand with pen and paper. Again, contrary to applicant’s assertions, the claims lack any language for training the “first neural network model and a second neural network model”, and they also lack an indication of what these models are.
Further, as also discussed in the previous office action and below, the claimed generating “at the first neural network model and with a gradient descent a likelihood that the quote will be approved and at the second neural network model a time required for the quote to be approved” is the well-understood, routine, and conventional activity of training and using neural network models to make predictions regarding product configurations and price quotes. For example, prior art Zwicker et al. (U.S. Patent Publication No. 2005/0010539 A1, hereinafter “Zwicker”) discloses a “product configuration and pricing processing system” wherein “Typically, network interface unit 210 is a card contained within neural network training and data collection system” and “The mass memory also stores program code and data for providing a software development and neural network analysis and training system. More specifically, the mass memory stores applications including product configuration and pricing program” (see, e.g., paragraphs 29 and 32). Additionally, for example, prior art non-patent literature Chen et al. ("Adaptable product configuration system based on neural network." International journal of production research 47.18 (2009): 5037-5066, hereinafter “Chen”) discloses that “the problems on product configuration algorithm development have been well addressed, most models are developed based on specific domain knowledge”, “network modules acquire configuration knowledge through the training of specific sample sets. Finally, the trained network modules are published as the core reasoning engine of the product configurator” and “the network model is simplified and modularised networks are able to acquire and simulate configuration knowledge more efficiently with less training samples.” (see, e.g., pages 5038, 5045 and 5048). Thus, training and using neural network models to make predictions regarding product configurations and pricing/price quotes are well-understood, routine, and conventional activities.
Additionally, the limitations “generating at the first neural network model and with a gradient descent a likelihood that the quote will be approved and at the second neural network model a time required for the quote to be approved” and “generating one or more attributes with the largest gradient values for the likelihood that the quote will be approved and the time required for the quote to be approved” include “The network that has been disclosed above reduces ultimately to the following function: • f(x) = 1 / (1 + e^(Mx)) This is because linear functions of linear functions are linear functions. The deep network of linear function can therefore be represented as a single linear multiplier. In this case, both M and x are vectors so x breaks down into (x1, x2, x3, ... , xn) as does M. Therefore, Mx is really (M1, M2, M3, ... , Mn). The gradient calculation for this function is: • f'(x) = f(x)*(1 - f(x))*M This derives from the definition of the sigmoid function (1 / (1 – e^x)) and the chain rule” recited in applicant’s specification (See, e.g., paragraphs [0046] - [0048]) wherein the claimed first and second neural network models include an equation that can be considered to be performed as a combination of mental processes and mathematical concepts (i.e., mathematical relationships, mathematical formulas or equations such as the above-noted equations, and mathematical calculations such as the above-noted gradient calculation) where generating the gradient descent and predictions/likelihoods of the claimed models can be carried by hand and computations for generating attributes with the largest gradient values can be done by hand with pen and paper.
Also, generating “a quote for a product or service configuration, the quote comprising a quote workflow that includes at least one approval of the quote before the quote can be issued and the product or service configuration is offered for sale in a form of the quote” recited in each of amended claims 1, 8 and 15, is a process for generating a quote, such as a price quote, for a product or service, where the quote includes a workflow including an approval of the quote, such as an internal approval by a human sales manager or a human product or service manager, before the quote can be issued to some other human, such as a potential customer. That is, as drafted, generating “a quote for a product or service configuration” is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind - including observations of product and service configuration options, and quote attributes, and then evaluation, judgement, opinion to apply the quote workflow in order to generate the quote). 
Lastly, “the quote comprising a plurality of quote attributes that define the quote and are provided as input to determine the at least one required approval” limitation recited in amended claims 1, 8 and 15, as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind - including an observation of quote attributes provided as input and then evaluation, judgement, opinion to determine the at least one required approval). 
Applicant's arguments with respect to the rejections of claims 1-4, 6-11, 13-17 and 19-20 under 35 U.S.C. 103 have been fully considered but are moot because the arguments do not apply to the combination of references used in the current rejections. In particular, as discussed in detail below, a new combination of references (i.e., Zwicker in view of Hogenboom, and further in view of the newly-asserted reference Adam) is applied to reject amended independent claims 1, 8 and 15 as well as dependent claims 2-4, 6-7, 9-11, 13-14, 16-17 and 19-20. 
With apparent reference to amended claims 1, 8 and 15, applicant asserts “The prior art, in general, as discussed during the May 5, 2022 interview, discloses functionality directed to AFTER a quote has been approved and the resulting configured product is offered for sale, in contrast to the present invention. Specifically, the primary reference Zwicker discloses: ‘FIG. 1 illustrates an example embodiment of a system for providing a marine product configuration and pricing system according to one possible embodiment of the present invention. The system comprises a marine product configuration and pricing system 101 that is used by a sales person to prepare a configured product for a particular customer.’” (applicant’s remarks, pages 12-13, citing paragraph 23 of Zwicker, emphasis in original). With reference to amended independent claims 1, 8 and 15, applicant generally asserts “The remaining cited prior art fails to cure the deficiencies of Zwicker. For at least these reasons, amended independent claim 1, and amended independent claims 8 and 15, which recite similar limitations, should now be allowable over the cited prior art. The remaining claims depend from one of the above independent claims and should also be allowable for at least the above reasons.” (applicant’s remarks, page 13).
Accordingly, applicant argues that the newly presented claim limitations that were added to claims 1, 8 and 15 in the amendment filed on 5/12/2022, i.e., “generating a quote for a product or service configuration, the quote comprising a quote workflow that includes at least one approval of the quote before the quote can be issued and the product or service configuration is offered for sale in a form of the quote, the quote comprising a plurality of quote attributes that define the quote and are provided as input to determine the at least one required approval”, are not disclosed or taught in the portions of the Zwicker and Hogenboom references applied to claims 1, 8 and 15 in the previous Office Action. 
The examiner respectfully disagrees in view of newly-applied reference non-patent literature non-patent literature Adam, Matias B. (“Improving complex sale cycles and performance by using machine learning and predictive analytics to understand the customer journey.” Diss. Massachusetts Institute of Technology, June 7 2018: 1-107, previously cited in the examiner’s Notice of References Cited PTO-892 form dated 4/21/2021, hereinafter “Adam”), and points applicant to the below discussion of Zwicker and Adam.
In particular, with regard to the limitation “generating a quote for a product or service configuration, the quote comprising a quote workflow that includes at least one required approval of the quote” recited in amended claims 1, 8 and 15, aside from repeating the claim language in paragraph 7, applicant’s specification does not explicitly define what is meant by “a quote workflow that includes at least one required approval of the quote”. Paragraphs 20, 31 and 77 of the instant specification state “the workflow process required to get a configured quote approved”, “a quote approval is a step in a quote workflow that must pass before a quote can be sent to fulfillment services.” and “a quote workflow that includes at least one required quote approval”. Therefore, “a quote workflow that includes at least one required approval of the quote”, under the broadest reasonable interpretation (BRI), in light of the specification, is any process or method including a step for a price quote approval.
With continued reference to the “generating a quote for a product or service configuration, the quote comprising a quote workflow that includes at least one required approval of the quote” limitation recited in claims 1, 8 and 15, the examiner points to paragraphs 7 and 24-26 of Zwicker, which explicitly disclose that “The method selects a configurable product from a group of available products; selects one or more optional items from a group of available optional items corresponding to the selected configurable product; generates a dealer cost for the selected configurable product and the selected one or more optional items from a database of dealer costs; generates a customer price for the selected configurable product” [i.e., generate a price quote for the product configuration, the price quote including a workflow/steps] and “When the dealer and customer agree to complete the transaction, … The dealer completes the assembly of the custom product as required and sells the complete product to the customer.” [i.e., workflow includes agreement to complete transaction/required dealer approval of the price quote].
With regard to the limitation “the quote comprising a plurality of quote attributes that define the quote and are provided as input to determine the at least one required approval” limitation recited in amended claims 1, 8 and 15, the examiner points to paragraphs 7 and 24-26 of Zwicker, which explicitly disclose that Zwicker’s product configuration and pricing system “generates a customer price for the selected configurable product and the selected one or more optional items using the dealer costs and a price increase value corresponding to the selected configurable product and to each of the selected one or more selected optional items” [i.e., price quote includes quote attributes/selected optional items defining the price quote], “product configuration and pricing system 101 will determine the price for the uniquely configured product. The system 101 calculates both a dealer price and a customer price or the product and all of the selected optional items added in the configuration process.” [i.e., a price quote comprising attributes/optional items], “the system 101 accepts the inputs from the sales person and customer to specify the custom configured product and its corresponding optional items, the system 101 generates both customer order documentation 111 and dealer order documentation 110 that identifies the product, the included optional items selected, and the appropriate pricing” and “When the dealer and customer agree to complete the transaction, the system 101 may also generate product ordering information and … optional equipment order documentation 152 may be generated for each of the optional items to be included in the custom product as configured.” [i.e., the price quote attributes/optional items are provided as input to determine the required dealer approval/agreement].
Regarding the limitation “a quote workflow that includes at least one approval of the quote before the quote can be issued and the product or service configuration is offered for sale in a form of the quote” added to claims 1, 8 and 15, the examiner points to pages 61 and 64 of Adam, which explicitly disclose “solutions for configuring, pricing, and quoting have been available since the early 2000s. In the beginning, these solutions focused on providing process automation capabilities98 using workflow and rules-based systems. These solutions evolved into application suites called ‘Configure, Price and Quote’ (CPQ).” [i.e., a quote workflow for a CPQ application/system] and “Including personalized content for each customer will ensure that the proposals being generated will meet the company's … standards.102 On the automation side, CPQ solutions include approval tools that ensure that discounts and proposals remains within specified guidelines or are approved by management in accordance with the delegation of authority. Machine-learning algorithms suggest optimum discounts and terms based on prior history and corporate goals. … The Product Management team increases its control by defining rules for pricing and configuration. The Leadership, Finance and Project execution teams improve their forecast accuracy, resource planning and predictability, as well as maintain control with auditable approvals.” [i.e., the quote workflow includes at least one approval of the quote from management team members before the quote is issued to a customer and the product or service is offered for sale to the customer].
As detailed below, the combination of Zwicker, Hogenboom and Adam (i.e., Zwicker in view of Hogenboom, and further in view of Adam) teaches the limitations of amended independent claims 1, 8 and 15 and dependent claims 3, 10 and 16. As further detailed below, the combination of Zwicker, Hogenboom, Adam and Barham (i.e., Zwicker in view of Hogenboom and Adam, and further in view of Barham) teaches the limitations of dependent claims 2 and 9, and the combination of Zwicker, Hogenboom, Adam and Chen (i.e., Zwicker in view of Hogenboom and Adam, and further in view of Chen) teaches the limitations of dependent claims 4, 6, 11, 13, 17 and 19. As also detailed below, the combination of Zwicker, Hogenboom, Adam and Krappe (i.e., Zwicker in view of Hogenboom and Adam, and further in view of Krappe ) teaches the limitations of dependent claims 7, 14 and 20.
Applicant’s amendments have necessitated the claim objections and rejections under 35 U.S.C. 101 and 103 discussed below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 and are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis below of the claims’ subject matter eligibility follows the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019) (“2019 PEG”).

Regarding Claims 1, 8, and 15, these claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 1 is directed to a method, claim 8 is directed a non-transitory computer readable medium, corresponding to an article of manufacture, and claim 15 is directed to product configurator comprising a first neural network model; a second neural network model; and one or more processors, corresponding to a system, which are each one of the statutory categories.
Step 2A Prong One Analysis: The claims are directed to an abstract idea. In particular, the claims recite mental processes that are concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Claims 1, 8 and 15 recite, using respective similar language, the following limitations:
generating a quote for a product or service configuration, the quote comprising a quote workflow that includes at least one approval of the quote before the quote can be issued and the product or service configuration is offered for sale in a form of the quote, the quote comprising a plurality of quote attributes that define the quote and are provided as input to determine the at least one required approval;
inputting the plurality of quote attributes into a first neural network model and a second neural network model;
generating at the first neural network model and with a gradient descent a likelihood that the quote will be approved and at the second neural network model a time required for the quote to be approved;
generating one or more attributes with the largest gradient values for the likelihood that the quote will be approved and the time required for the quote to be approved; and
receiving a change to one or more of the attributes and regenerating the likelihood that the quote will be approved and/or the time required for the quote to be approved based on the change.
The above-noted generating, inputting and receiving limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim precludes these steps/actions from practically being performed in the mind. 
	For example, the generating a quote for a product or service configuration, the quote comprising a quote workflow that includes at least one approval of the quote before the quote can be issued and the product or service configuration is offered for sale in a form of the quote limitation is a process for generating a quote, such as a price quote, for a product or service, where the quote includes a workflow including an approval of the quote, such as an internal approval by a human product or service manager, before the quote can be issued to some other human, such as a potential customer. As drafted, generating a quote for a product or service configuration is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind - including observations of product and service configuration options, and quote attributes, and then evaluation, judgement, opinion to apply the quote workflow in order to generate the quote). Further, the quote comprising a plurality of quote attributes that define the quote and are provided as input to determine the at least one required approval limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind - including an observation of quote attributes provided as input and then evaluation, judgement, opinion to determine the at least one required approval). 
Also, the above-noted limitations, including the regenerating the likelihood that the quote will be approved (i.e., evaluation, judgement, opinion) recited as part of the receiving a change to one or more of the attributes (i.e., observation of attributes/data) as drafted, is a process that, under its broadest reasonable interpretation, cover mental processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion) but for the recitation of generic computer components. That is, other than reciting generic computer components language (i.e., “a configurator” (claim 1), “A non-transitory computer readable medium”, “a processor” (claim 8) and “one or more processors” (claim 15), the above limitations in the context of these claims encompass generating a quote for a product or service (i.e., evaluation, judgement, opinion to generate a price quote), inputting quote attributes/data into neural network models (i.e., observation of attributes/data), generating, at the models, a likelihood that the quote will be approved and the time required for approval (i.e., evaluation, judgement, opinion to predict whether or not a price quote will be approved by someone and how long the approval will take), generating attributes with the largest gradient values for the likelihood and time required (i.e., observation of attributes/values/data) and receiving a change to the attributes (i.e., observation of attributes/data). In other words, the above limitations encompass observation, judgement, and evaluation of generating a quote for a product, inputting attributes/data, generating a likelihood of quote approval and receiving attribute changes/data, which are considered mental processes. 
The above-noted inputting and generating … a likelihood steps can be reasonably carried out by hand with pen and paper, because the claims only require inputting data/attributes into "a first neural network model and a second neural network model” and the claims do not recite enough details about what these neural network models are other than they receive data: “inputting the plurality of quote attributes into a first neural network model and a second neural network model” (i.e., observation of attributes/data) and are used for “generating at the first neural network model and with a gradient descent a likelihood that the quote will be approved and at the second neural network model a time required for the quote to be approved (i.e., evaluation, judgement, opinion to determine likelihood of quote approval and time required for the approval). The above-noted generating at the first neural network model and with a gradient descent a likelihood that the quote will be approved and at the second neural network model a time required for the quote to be approved step can be reasonably carried out by hand with pen and paper, because the claimed “first neural network model and a second neural network model” are not recited with enough specificity or details to say that someone cannot construct the models by hand with pen and paper. The claims lack any language for training the “first neural network model and a second neural network model”, and they also lack an indication of what these models are.
Further, the recitations of the limitations, “generating at the first neural network model and with a gradient descent a likelihood that the quote will be approved and at the second neural network model a time required for the quote to be approved” and “generating one or more attributes with the largest gradient values for the likelihood that the quote will be approved and the time required for the quote to be approved” include “The network that has been disclosed above reduces ultimately to the following function: • f(x) = 1 / (1 + e^(Mx)) This is because linear functions of linear functions are linear functions. The deep network of linear function can therefore be represented as a single linear multiplier. In this case, both M and x are vectors so x breaks down into (x1, x2, x3, ... , xn) as does M. Therefore, Mx is really (M1, M2, M3, ... , Mn). The gradient calculation for this function is: • f'(x) = f(x)*(1 - f(x))*M This derives from the definition of the sigmoid function (1 / (1 – e^x)) and the chain rule” recited in applicant’s specification (See, e.g., paragraphs [0046] - [0048]) wherein the claimed first and second neural network models include an equation that can be considered to be performed as a combination of mental processes and mathematical concepts (i.e., mathematical relationships, mathematical formulas or equations such as the above-noted equations, and mathematical calculations such as the above-noted gradient calculation) where generating the gradient descent and predictions/likelihoods of the claimed models can be carried by hand and computations for generating attributes with the largest gradient values can be done by hand with pen and paper.
If the claim limitations, under their broadest reasonable interpretations, cover performance of the limitations in the mind but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas. Accordingly, claims 1, 8 and 15 each recite an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claims recite these additional elements – “a first neural network model and a second neural network model” (claims 1, 8 and 15), “a configurator” (claim 1), “A non-transitory computer readable medium”, “a processor” (claim 8) and “one or more processors” (claim 15), which are recited at a high level of generality as mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (i.e., as generic computer components performing generic computer functions). See MPEP 2106.05(f).
The only other remaining limitations of the claims are as follows “inputting the plurality of quote attributes into a first neural network model and a second neural network model” and “generating at the first neural network model and with a gradient descent a likelihood that the quote will be approved and at the second neural network model a time required for the quote to be approved”. These limitations recite the well-understood, routine, and conventional activities of data gathering and output. See MPEP § 2106.05(g).
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The claims each recite “inputting the plurality of quote attributes into a first neural network model and a second neural network model” and “generating at the first neural network model and with a gradient descent a likelihood that the quote will be approved and at the second neural network model a time required for the quote to be approved”, as explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. See MPEP 2106.05(g). The recited “inputting the plurality of quote attributes into a first neural network model and a second neural network model” is the well-understood, routine, and conventional activity of gathering/retrieval and storage of information in memory and does not add significantly more, alone or in combination with the remainder of the claim, to the mental process specified in claims 1, 8 and 15. See MPEP § 2106.05(d)(II); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).
	Further, the recited “generating at the first neural network model and with a gradient descent a likelihood that the quote will be approved and at the second neural network model a time required for the quote to be approved” is the well-understood, routine, and conventional activity of training and using neural network models to make predictions regarding product configurations and price quotes. For example, prior art Zwicker et al. (U.S. Patent Publication No. 2005/0010539 A1, hereinafter “Zwicker”) discloses a “product configuration and pricing processing system” wherein “Typically, network interface unit 210 is a card contained within neural network training and data collection system” and “The mass memory also stores program code and data for providing a software development and neural network analysis and training system. More specifically, the mass memory stores applications including product configuration and pricing program” (see, e.g., paragraphs 29 and 32). Additionally, for example, prior art non-patent literature Chen et al. ("Adaptable product configuration system based on neural network." International journal of production research 47.18 (2009): 5037-5066, hereinafter “Chen”) discloses that “the problems on product configuration algorithm development have been well addressed, most models are developed based on specific domain knowledge”, “network modules acquire configuration knowledge through the training of specific sample sets. Finally, the trained network modules are published as the core reasoning engine of the product configurator” and “the network model is simplified and modularised networks are able to acquire and simulate configuration knowledge more efficiently with less training samples.” (see, e.g., pages 5038, 5045 and 5048). Thus, training and using neural network models to make predictions regarding product configurations and pricing/price quotes are well-understood, routine, and conventional activities.
Also, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of inputting data into and using “a first neural network model and a second neural network model” (claims 1, 8 and 15), “a configurator” (claim 1), “A non-transitory computer readable medium”, “a processor” (claim 8) and “one or more processors” (claim 15), amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The claims are not patent eligible.

Regarding claims 2 and 9, these claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 2 is directed to a method as depending from claim 1 and claim 9 is directed to a non-transitory computer readable medium as depending from claim 8, thus the analysis for patent eligibility of claim 1 and 8, respectively, are incorporated herein.
Step 2A Prongs 1-2: The claims both recite “wherein quote approvals of the quote comprise a graph of nodes.” This limitation does nothing to alter the fundamental nature of the claims as a mental process. This is because the additional limitation merely places restrictions on what the quote includes. This limitation gives the indication that the quote can be constructed by hand because the recited graph of nodes can be constructed by hand with pen and paper and then applied on a reasonable amount of data (i.e., observed data) to manually produce the recited quote approval. Thus, this new limitation does nothing to alter the analysis of claims 1 and 8.
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Mere instructions to apply the mental process electronically (i.e., with the recited components of claims 1 and 8) do not amount to significantly more than the judicial exception. 

Regarding claims 3, 10, and 16, these claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 3 is directed to a method as depending from claim 1, claim 10 is directed to a non-transitory computer readable medium as depending from claim 8, and claim 16 is directed to a product configurator comprising a first neural network model; a second neural network model; and one more processors, corresponding to a system as depending from claim 15, thus the analysis for patent eligibility of claims 1, 8 and 15, respectively, are incorporated herein.
Step 2A Prongs 1-2: The claims each recite “wherein the quote attributes comprise at least one categorical attribute and at least one numeric attribute.”
 This limitation does nothing to alter the fundamental nature of the claims as a mental process. This is because the additional limitation merely places restrictions on what the quote attributes include. This limitation gives the indication that the quote attributes are based on observed data because the recited quote attributes include an observed category/categorical attribute and a numerical attribute. Thus, this new limitation does nothing to alter the analysis of claims 1, 8 and 15.
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Mere instructions to apply the mental process electronically (i.e., with the generically recited computer components of claims 1, 8 and 15, i.e., i.e., “a configurator” (claim 1), “A non-transitory computer readable medium”, “a processor” (claim 8) and “one or more processors” (claim 15)) do not amount to significantly more than the judicial exception. 

Regarding claims 4, 11, and 17, these claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 4 is directed to a method as depending from claim 1, claim 10 is directed to a non-transitory computer readable medium as depending from claim 8, and claim 16 is directed to a product configurator comprising a first neural network model; a second neural network model; and one or more processors, corresponding to a system as depending from claim 15, thus the analysis for patent eligibility of claims 1, 8 and 15, respectively, are incorporated herein.
Step 2A Prongs 1-2: The claims each recite “wherein the first neural network model comprises three layers, wherein two of the layers comprise linear neurons and a final layer comprises a sigmoid activation function.”
 This limitation does nothing to alter the fundamental nature of the claims as a mental process. This is because the additional limitation merely places restrictions on what the first neural network model includes. This limitation gives the indication that the first neural network model can be constructed by hand because the recited layers of linear nodes/neurons can be constructed by hand with pen and paper and then the recited final layer comprising a sigmoid activation function, a mathematical concept/calculation, can be applied on a reasonable amount of data (i.e., observed data) to generate the likelihood of quote approval. 
Moreover, the recitation of the limitation “wherein the first neural network model comprises three layers, wherein two of the layers comprise linear neurons and a final layer comprises a sigmoid activation function” include “The network that has been disclosed above reduces ultimately to the following function: • f(x) = 1 / (1 + e^(Mx)) This is because linear functions of linear functions are linear functions. The deep network of linear function can therefore be represented as a single linear multiplier. In this case, both M and x are vectors so x breaks down into (x1, x2, x3, ... , xn) as does M. Therefore, Mx is really (M1, M2, M3, ... , Mn). The gradient calculation for this function is: • f'(x) = f(x)*(1 - f(x))*M This derives from the definition of the sigmoid function (1 / (1 – e^x)) and the chain rule” recited in applicant’s specification (See, e.g., paragraphs [0046] - [0048]) wherein the claimed first neural network model includes an equation and a sigmoid function that can be considered to be performed as a combination of mental processes and mathematical concepts (i.e., mathematical relationships, mathematical formulas or equations such as the above-noted equations, and mathematical calculations such as the above-noted gradient calculation and sigmoid function) where generating the gradient descent and prediction/likelihood of the claimed model can be carried by hand and computations for the recited sigmoid activation function can be done by hand with pen and paper.
Thus, this new limitation does nothing to alter the analysis of claims 1, 8 and 15.
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Mere instructions to apply the mental process electronically (i.e., with the recited components of claims 1, 8 and 15) do not amount to significantly more than the judicial exception. 

Regarding claims 5, 12 and 18, these claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 5 is directed to a method as depending from claim 4, claim 12 is directed to a non-transitory computer readable medium as depending from claim 11, and claim 18 is directed to a product configurator comprising a first neural network model; a second neural network model; and one or more processors, corresponding to a system as depending from claim 16, thus the analysis for patent eligibility of claims 1 and 4, 8 and 11, and 15-16, respectively, are incorporated herein.
Step 2A Prongs 1-2: The claims each recite “wherein the first neural network model comprises f(x) = 1 / (1 + e^(Mx)) having a gradient comprising f'(x) = f(x)*(1 - f(x))*M, wherein "f" is a function, and "M" and "x" are vectors and "e" is a mathematical constant.”. This limitation does nothing to alter the fundamental nature of the claims as a mental process. This is because the additional limitation merely places restrictions on what the first neural network model includes. This limitation gives the indication that the first neural network model can be constructed by hand because the recited model comprises a function f(x) with e, “a mathematical constant” which is a mathematical concept/calculation that can be applied to a reasonable amount of data (i.e., observed data in the vectors M and x) to generate the likelihood of quote approval. 
That is, the claimed first neural network model includes an equation that can be considered to be performed as a combination of mental processes and mathematical concepts (i.e., mathematical relationships, mathematical formulas or equations such as the above-noted equation for f(x), and mathematical calculations) where generating the gradient descent and prediction/likelihood of the claimed model can be carried by hand and computations for the recited function f(x) can be done by hand with pen and paper.
As such, this new limitation does nothing to alter the analysis of claims 1, 8 and 15.
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Mere instructions to apply the mental process electronically (i.e., with the recited computer components of claims 1, 8 and 15) do not amount to significantly more than the judicial exception. 

Regarding claims 6, 13 and 19, these claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 6 is directed to a method as depending from claim 1, claim 13 is directed to a non-transitory computer readable medium as depending from claim 8, and claim 19 is directed to a product configurator comprising a first neural network model; a second neural network model; and one or more processors, corresponding to a system as depending from claim 15, thus the analysis for patent eligibility of claim 1, 8 and 15, respectively, are incorporated herein.
Step 2A Prongs 1-2: The claims each recite “wherein the second neural network model comprises three layers having a first input layer comprising non-linear components and a second and third layer comprising linear components.”
This limitation does nothing to alter the fundamental nature of the claims as a mental process. This is because the additional limitation merely places restrictions on what the second neural network model includes. This limitation gives the indication that the second neural network model can be constructed by hand because the recited layers of non-linear and linear components can be constructed by hand with pen and paper and can be applied to a reasonable amount of data (i.e., observed data) to generate the time required for the quote approval. 
Moreover, the recitation of the limitation “wherein the second neural network model comprises three layers having a first input layer comprising non-linear components and a second and third layer comprising linear components” include “The network that has been disclosed above reduces ultimately to the following function: • f(x) = 1 / (1 + e^(Mx)) This is because linear functions of linear functions are linear functions. The deep network of linear function can therefore be represented as a single linear multiplier. In this case, both M and x are vectors so x breaks down into (x1, x2, x3, ... , xn) as does M. Therefore, Mx is really (M1, M2, M3, ... , Mn). The gradient calculation for this function is: • f'(x) = f(x)*(1 - f(x))*M This derives from the definition of the sigmoid function (1 / (1 – e^x)) and the chain rule. More complicated, non-linear networks will result in more complicated gradients.” recited in applicant’s specification (See, e.g., paragraphs [0046] - [0048]) wherein the claimed second neural network model includes an equation, linear functions and non-linear components that can be considered to be performed as a combination of mental processes and mathematical concepts (i.e., mathematical relationships, mathematical formulas or equations such as the above-noted equations, and mathematical calculations such as the above-noted linear functions) where generating time required for quote approval of the claimed model can be carried by hand and computations for the recited linear components/function can be done by hand with pen and paper.
Thus, this new limitation does nothing to alter the analysis of claims 1, 8 and 15.
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Mere instructions to apply the mental process electronically (i.e., with the recited components) do not amount to significantly more than the judicial exception. 

Regarding claims 7, 14, and 20, these claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 7 is directed to a method as depending from claim 3, claim 14 is directed to a non-transitory computer readable medium as depending from claim 10, and claim 20 is directed to a product configurator comprising a first neural network model; a second neural network model; and one or more processors, corresponding to a system as depending from claim 16, thus the analysis for patent eligibility of claim 3, 10 and 16, respectively, are incorporated herein.
Step 2A Prongs 1-2: The claims each recite “wherein the at least one numeric attribute is normalized to be between 0 and 1 and the at least one categorical attribute is transformed into one hot encoded vectors.”
 This limitation does nothing to alter the fundamental nature of the claims as a mental process. This is because the additional limitation merely places restrictions on what the numeric quote attributes and categorical attributes include. This limitation gives the indication that the at least one numerical quote attribute and at least one categorical attribute are based on observed data because the recited at least one numerical quote attribute can be normalized (i.e., can be reasonably carried out by hand with pen and paper by applying a normalization mathematical concept/calculation to observed numeric data to normalize the data) and the observed at least one categorical attribute can be transformed one hot encoded vectors, which can reasonably be carried out by hand with pen and paper. Thus, this new limitation does nothing to alter the analysis of intervening claims 3, 10 and 16, and of base claims 1, 8 and 15.
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Mere instructions to apply the mental process electronically (i.e., with the recited components) do not amount to significantly more than the judicial exception. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 8, 10, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zwicker et al. (U.S. Patent Publication No. 2005/0010539 A1, hereinafter “Zwicker”) in view of non-patent literature Hogenboom et al. ("Adaptive tactical pricing in multi-agent supply chain markets using economic regimes." Decision Sciences 46.4 (2015): 791-818, hereinafter “Hogenboom”) and further in view of non-patent literature Adam, Matias B. (“Improving complex sale cycles and performance by using machine learning and predictive analytics to understand the customer journey.” Diss. Massachusetts Institute of Technology, June 7 2018: 1-107, hereinafter “Adam”).
With respect to claim 1, Zwicker discloses the invention as claimed including a method of operating a configurator (see, e.g., paragraph 7, “a method and corresponding computer data product for providing a marine product configuration and pricing system” [i.e., a method for providing/operating a product configurator/configuration system]) comprising:
generating a quote for a product or service configuration, the quote comprising a quote workflow that includes at least one required approval of the quote (Aside from repeating the claim language in paragraph 7, applicant’s specification does not explicitly define what is meant by “a quote workflow that includes at least one required approval of the quote”. Paragraphs 20, 31 and 77 of the specification state “the workflow process required to get a configured quote approved”, “a quote approval is a step in a quote workflow that must pass before a quote can be sent to fulfillment services.” and “a quote workflow that includes at least one required quote approval”. Therefore, “a quote workflow that includes at least one required approval of the quote”, under the broadest reasonable interpretation (BRI), in light of the specification, is any process or method including a step for a price quote approval) (see, e.g., paragraphs 7 and 26, “The method selects a configurable product from a group of available products; selects one or more optional items from a group of available optional items corresponding to the selected configurable product; generates a dealer cost for the selected configurable product and the selected one or more optional items from a database of dealer costs; generates a customer price for the selected configurable product” [i.e., generate a price quote for the product configuration, the price quote including a workflow/steps], “When the dealer and customer agree to complete the transaction, … The dealer completes the assembly of the custom product as required and sells the complete product to the customer.” [i.e., workflow includes agreement to complete transaction/required dealer approval of the price quote]) … , the quote comprising a plurality of quote attributes that define the quote and are provided as input to determine the at least one required approval (see, e.g., paragraphs 7 and 24-26, “generates a customer price for the selected configurable product and the selected one or more optional items using the dealer costs and a price increase value corresponding to the selected configurable product and to each of the selected one or more selected optional items” [i.e., price quote includes quote attributes/selected optional items defining the price quote], “product configuration and pricing system 101 will determine the price for the uniquely configured product. The system 101 calculates both a dealer price and a customer price or the product and all of the selected optional items added in the configuration process.” [i.e., a price quote comprising attributes/optional items], “the system 101 accepts the inputs from the sales person and customer to specify the custom configured product and its corresponding optional items, the system 101 generates both customer order documentation 111 and dealer order documentation 110 that identifies the product, the included optional items selected, and the appropriate pricing”, “When the dealer and customer agree to complete the transaction, the system 101 may also generate product ordering information and … optional equipment order documentation 152 may be generated for each of the optional items to be included in the custom product as configured.” [i.e., the price quote attributes/optional items are provided as input to determine the required dealer approval/agreement]);
inputting the plurality of quote attributes into a first neural network model (see, e.g., paragraphs 25, 29 and 32, “the system 101 accepts the inputs from the sales person and customer to specify the custom configured product and its corresponding optional items … that identifies the product, the included optional items selected, and the appropriate pricing figure.” [i.e., inputting quote attributes], “product configuration and pricing processing system … for use with various communication protocols including the TCP/IP protocol. Typically, network interface unit 210 is a card contained within neural network training and data collection system”, “memory also stores program code and data for providing a software development and neural network analysis and training system. More specifically, the mass memory stores applications including product configuration and pricing program” [i.e., input price quote data/attributes into a first neural network system]).
Although Zwicker substantially discloses the claimed invention, Zwicker is not relied on to explicitly disclose inputting the plurality of quote attributes into … a second neural network model; 
generating at the first neural network model and with a gradient descent a likelihood that the quote will be approved and at the second neural network model a time required for the quote to be approved; 
generating one or more attributes with the largest gradient values for the likelihood that the quote will be approved and the time required for the quote to be approved; and
receiving a change to one or more of the attributes and regenerating the likelihood that the quote will be approved and/or the time required for the quote to be approved based on the change.
In the same field, analogous art Hogenboom teaches inputting the plurality of quote attributes into … a second neural network model (see, e.g., FIG. 1 – depicting data flow with inputs from “Adaptive Tactical Pricing” component [i.e., price quote attributes] into “Statistical Models” and “Deterministic Models” [i.e., including first and second neural network models], Abstract and pages 791-793 and 796, “We propose a two-layered machine learning approach to compute tactical pricing decisions in real time … we train a neural network for each regime to estimate price distributions in real time using available information. The neural networks compute offer acceptance probabilities”, “we use different pricing models for different regimes by training a separate neural network for each regime. The individual neural networks estimate the parameters for different log-logistic distributions associated with price distributions” [i.e., input price quote attributes/parameters into neural networks including first and second neural network models], “We consider a dynamic supply chain environment where customer demand arrives in the form of request for quotes (RFQs) containing product specifications, due date, and reserve price.” [i.e., a plurality of quote attributes]); 
generating at the first neural network model and with a gradient descent a likelihood that the quote will be approved (see, e.g., pages 794, 797 and 807 “Acceptance probabilities indicate the likelihood that customers actually accept an offer and proceed to buy the product at the offered price. … ways of modeling acceptance probabilities include linear regression of acceptance rates on offer prices”, “estimation of the probability that customers accept an offered price … We model customer offer acceptance probabilities based on the distribution of all offered prices.”, “uses a gradient descent algorithm to find offer prices that optimize the expected value of the resulting orders” [i.e., generating, with gradient descent, at the first model, an acceptance probability/likelihood that the offered price quote will be accepted/approved]) and at the second neural network model a time required for the quote to be approved (see, e.g., FIG. 4 – showing “sales and inventory levels of finished goods and components over time” – including sales from approved quotes over days, and pages 793, 797, 799, 804 and 811, “predictions of changes in ERs over time to make strategic decisions, such as sales quotas over a longer planning horizon. … predicting short-term prices to meet these sales quotas … we consider real-time available information such as RFQ [request for quote] characteristics, e.g., requested quantities, lead times”, “Real-time application of this model requires flexible updating of the parameters involved, for which we propose artificial neural networks (ANNs)”, “the relation between the parameters and real-time available information … We … model these relations with ANNs”, “Clustering these price distributions over time periods, using the k-means algorithm”, “Price distributions and regime probabilities for future days are determined by using Markov prediction and Markov correction–prediction processes for short-term and long-term decision making … linear program that computes sales quotas to maximize profits over a medium-term time horizon” [i.e., generate time for approval short, medium or long-term], “in the single-layered model inventories are typically held for a much longer time period” [i.e., model at the second artificial neural network/ANN/neural network model a time period for acceptance]); 
generating one or more attributes with the largest gradient values for the likelihood that the quote will be approved and the time required for the quote to be approved (see, e.g., pages 797-798, 800 and 803-804, “uses a gradient descent algorithm to find offer prices that optimize the expected value of the resulting orders”, “the sales quota for product g on day d, with mdg associated RFQs [request for quotes, with quote attributes], for each of which ndg prices are offered [i.e., mdg RFQ attributes and ndg offered prices are generated attributes] pricing decisions for day d are directly linked to price distributions for day d through modeled acceptance probabilities [i.e., price acceptance probability/likelihood that quote will be approved and day d is a time required for acceptance/approval] … When all data are available, mdg and ndg can be determined by a counting process and θ can be estimated by maximum likelihood”, “we use an RBFN, a specific type of ANN … kernel function whose value is at a maximum”, “the model’s median with respect to the … observed … maximum prices”, “On day d, the (dominant) regime for good g is identified as the regime having the highest likelihood of occurrence, given the estimated normalized mean price for that day. We estimate the … maximum price observed” [i.e., estimating/generating attributes with maximum/largest gradient values for price acceptance probability/likelihood that quote will be approved and day d/time required for acceptance/approval]); and
receiving a change to one or more of the attributes and regenerating the likelihood that the quote will be approved and/or the time required for the quote to be approved based on the change (see, e.g., pages 791, 795, 797 and 799, “dynamic product pricing mechanisms that can adapt quickly to changing market conditions”, “Dynamic pricing policies may benefit from information about systematically changing market conditions” [i.e., receive changes to market conditions], “our system is an evolving adaptive platform, uniquely suited to changing environmental conditions … pricing strategies in dynamic markets … involve the estimation of the probability that customers accept an offered price [i.e., probability/likelihood that price quote/offer will be accepted/approved], “the use of expected or observed supplier behavior and competitors’ pricing, and the identification of specific, possibly changing ERs [economic regimes – including attributes] … a dynamic product pricing approach … is thus able to adapt to ever-changing market circumstances … we model the probability that offers are accepted at a certain offer price. The model is based on the idea that past information about product sales and prices can be used to infer the distribution of offered prices in the market. Real-time application of this model requires flexible updating of the parameters involved, for which we propose artificial neural networks (ANNs)” [i.e., ANN model regenerates likelihood/probability that quotes/offers are accepted/approved based on changes/updated parameters/attributes], “An ANN is a mathematical model inspired by biological neural networks … for learning real-valued, discrete-valued, and vector-valued functions over continuous and discrete-valued attributes” [i.e., changes to dynamic attribute values are used by the ANN]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zwicker to incorporate the teachings of Hogenboom to provide “a two-layered machine learning approach to compute tactical pricing decisions in real time” including “a neural network for each regime to estimate price distributions in real time using available information” where “The neural networks compute offer acceptance probabilities” [i.e., neural network model compute/generate likelihood/probability that a price quote will be approved/accepted] (See, e.g., Hogenboom, Abstract and page 791). Doing so would have allowed Zwicker to use Hogenboom’s two-layered machine learning approach to achieve “to meet desired sales quotas” where “the performance of our system significantly improves compared to using only economic regimes to predict prices” in order to enable a “more efficient sales strategy by reducing both finished goods and components inventory costs”, as suggested by Hogenboom (See, e.g., Hogenboom, Abstract and pages 791-792).
Although Zwicker in view of Hogenboom substantially teaches the claimed invention, Zwicker in view of Hogenboom is not relied on to teach a quote workflow that includes at least one approval of the quote before the quote can be issued and the product or service configuration is offered for sale in a form of the quote.
In the same field, analogous art Adam teaches a quote workflow that includes at least one approval of the quote before the quote can be issued and the product or service configuration is offered for sale in a form of the quote (see, e.g., pages 61 and 64, “solutions for configuring, pricing, and quoting have been available since the early 2000s. In the beginning, these solutions focused on providing process automation capabilities98 using workflow and rules-based systems. These solutions evolved into application suites called ‘Configure, Price and Quote’ (CPQ).” [i.e., a quote workflow for a CPQ application/system], “Including personalized content for each customer will ensure that the proposals being generated will meet the company's … standards.102 On the automation side, CPQ solutions include approval tools that ensure that discounts and proposals remains within specified guidelines or are approved by management in accordance with the delegation of authority. Machine-learning algorithms suggest optimum discounts and terms based on prior history and corporate goals. … The Product Management team increases its control by defining rules for pricing and configuration. The Leadership, Finance and Project execution teams improve their forecast accuracy, resource planning and predictability, as well as maintain control with auditable approvals.” [i.e., the quote workflow includes at least one approval of the quote from management team members before the quote is issued to a customer and the product or service is offered for sale to the customer]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Adam with Zwicker in view of Hogenboom to provide “quote-to-cash business process solutions, where some vendors are building or acquiring CPQ, price optimization, contract lifecycle management, order management, and billing capabilities in order to offer a one-stop solution for the entire process” where the “Quote-to-Cash solutions provide the following capabilities: product selection, configuration, pricing, quotations and proposals, contract creation, contract negotiation, contract execution, contract change orders and renewals, order fulfilment, revenue recognition, and analytics and reports” and “Machine learning and predictive modeling capabilities can be found as embebbed [sic – embedded] solutions in Quote-to-Cash applications.” [i.e., applications for generating a quote for a product or service] (See, e.g., Adam, page 62). Doing so would have allowed Zwicker in view of Hogenboom to use Adam’s Quote-to-Cash applications with embedded “machine learning and predictive analytics [that] can be combined with process automation capabilities to improve customer experience during the process.” and enable using “CPQ solutions [that] include approval tools that ensure that discounts and proposals remains within specified guidelines or are approved by management in accordance with the delegation of authority” where the embedded “Machine-learning algorithms suggest optimum discounts and terms based on prior history and corporate goals.”, as suggested by Adam (See, e.g., Adam, pages 61-62 and 64). 

With respect to independent claim 8, Zwicker discloses the invention as claimed including a non-transitory computer readable medium having instructions stored thereon that, when executed by a processor, cause the processor to provide a configuration (see, e.g., FIG. 2 – showing CPU 212 [i.e., a processor] and non-transitory computer readable media Mass Memory 216, CD/DVD-ROM Drive 226 and Mass Storage Module 238 and paragraphs 30-32 and 60-61, “product configuration and pricing processing system 200 also includes processing unit 212 … a mass memory 216 … and one or more permanent mass storage devices, such as hard disk drive 238, a tape drive, CD-ROM/DVD-ROM drive 226”, “computer-readable media, namely computer storage media … for storage of information, such as computer readable instructions”, “The mass memory also stores program code and data for providing a software development and neural network analysis and training system.”, “The invention may also be described in the general context of computer-executable instructions, such as program modules, executed by one or more computers”, “computer readable media … for storage of information such as computer readable instructions … or any other medium which can be used to store the desired information and which can be accessed by processing devices.”) comprising:
generating a quote for a product or service configuration, the quote comprising a quote workflow that includes at least one required approval of the quote (as indicated above, “a quote workflow that includes at least one required quote approval”, under the BRI, in light of the specification, is any process or method including a step for a price quote approval) (see, e.g., paragraphs 7 and 26, “The method selects a configurable product from a group of available products; selects one or more optional items from a group of available optional items corresponding to the selected configurable product; generates a dealer cost for the selected configurable product and the selected one or more optional items from a database of dealer costs; generates a customer price for the selected configurable product” [i.e., generate a price quote for the product configuration, the price quote including a workflow/steps], “When the dealer and customer agree to complete the transaction, … The dealer completes the assembly of the custom product as required and sells the complete product to the customer.” [i.e., workflow includes agreement to complete transaction/required dealer approval of the price quote]) … , the quote comprising a plurality of quote attributes that define the quote and are provided as input to determine the at least one required approval (see, e.g., paragraphs 7 and 24-26, “generates a customer price for the selected configurable product and the selected one or more optional items using the dealer costs and a price increase value corresponding to the selected configurable product and to each of the selected one or more selected optional items” [i.e., price quote includes quote attributes/selected optional items defining the price quote], “product configuration and pricing system 101 will determine the price for the uniquely configured product. The system 101 calculates both a dealer price and a customer price or the product and all of the selected optional items added in the configuration process.” [i.e., a price quote comprising attributes/optional items], “the system 101 accepts the inputs from the sales person and customer to specify the custom configured product and its corresponding optional items, the system 101 generates both customer order documentation 111 and dealer order documentation 110 that identifies the product, the included optional items selected, and the appropriate pricing”, “When the dealer and customer agree to complete the transaction, the system 101 may also generate product ordering information and … optional equipment order documentation 152 may be generated for each of the optional items to be included in the custom product as configured.” [i.e., the price quote attributes/optional items are provided as input to determine the required dealer approval/agreement]);
 inputting the plurality of quote attributes into a first neural network model (see, e.g., paragraphs 25, 29 and 32, “the system 101 accepts the inputs from the sales person and customer to specify the custom configured product and its corresponding optional items … that identifies the product, the included optional items selected, and the appropriate pricing figure.” [i.e., inputting quote attributes], “product configuration and pricing processing system … for use with various communication protocols including the TCP/IP protocol. Typically, network interface unit 210 is a card contained within neural network training and data collection system”, “memory also stores program code and data for providing a software development and neural network analysis and training system. More specifically, the mass memory stores applications including product configuration and pricing program” [i.e., input price quote data/attributes into a first neural network system/model]).
Although Zwicker substantially discloses the claimed invention, Zwicker is not relied on to explicitly disclose inputting the plurality of quote attributes into … a second neural network model; 
generating at the first neural network model and with a gradient descent a likelihood that the quote will be approved and at the second neural network model a time required for the quote to be approved; 
generating one or more attributes with the largest gradient values for the likelihood that the quote will be approved and the time required for the quote to be approved; and
receiving a change to one or more of the attributes and regenerating the likelihood that the quote will be approved and/or the time required for the quote to be approved based on the change.
In the same field, analogous art Hogenboom teaches inputting the plurality of quote attributes into … a second neural network model (see, e.g., FIG. 1 – depicting data flow with inputs from “Adaptive Tactical Pricing” component [i.e., price quote attributes] into “Statistical Models” and “Deterministic Models” [i.e., including first and second neural network models], Abstract and pages 791-793 and 796, “We propose a two-layered machine learning approach to compute tactical pricing decisions in real time … we train a neural network for each regime to estimate price distributions in real time using available information. The neural networks compute offer acceptance probabilities”, “we use different pricing models for different regimes by training a separate neural network for each regime. The individual neural networks estimate the parameters for different log-logistic distributions associated with price distributions” [i.e., input price quote attributes/parameters into neural networks including first and second neural network models], “We consider a dynamic supply chain environment where customer demand arrives in the form of request for quotes (RFQs) containing product specifications, due date, and reserve price.” [i.e., a plurality of quote attributes]); 
generating at the first neural network model and with a gradient descent a likelihood that the quote will be approved (see, e.g., pages 794, 797 and 807 “Acceptance probabilities indicate the likelihood that customers actually accept an offer and proceed to buy the product at the offered price. … ways of modeling acceptance probabilities include linear regression of acceptance rates on offer prices”, “estimation of the probability that customers accept an offered price … We model customer offer acceptance probabilities based on the distribution of all offered prices.”, “uses a gradient descent algorithm to find offer prices that optimize the expected value of the resulting orders” [i.e., generating, with gradient descent, at the first model, an acceptance probability/likelihood that the offered price quote will be accepted/approved]) and at the second neural network model a time required for the quote to be approved (see, e.g., FIG. 4 – showing “sales and inventory levels of finished goods and components over time” – including sales from approved quotes over days, and pages 793, 797, 799, 804 and 811, “predictions of changes in ERs over time to make strategic decisions, such as sales quotas over a longer planning horizon. … predicting short-term prices to meet these sales quotas … we consider real-time available information such as RFQ [request for quote] characteristics, e.g., requested quantities, lead times”, “Real-time application of this model requires flexible updating of the parameters involved, for which we propose artificial neural networks (ANNs)”, “the relation between the parameters and real-time available information … We … model these relations with ANNs”, “Clustering these price distributions over time periods, using the k-means algorithm”, “Price distributions and regime probabilities for future days are determined by using Markov prediction and Markov correction–prediction processes for short-term and long-term decision making … linear program that computes sales quotas to maximize profits over a medium-term time horizon” [i.e., generate time for approval short, medium or long-term], “in the single-layered model inventories are typically held for a much longer time period” [i.e., model at the second artificial neural network/ANN/neural network model a time period for acceptance]); 
generating one or more attributes with the largest gradient values for the likelihood that the quote will be approved and the time required for the quote to be approved (see, e.g., pages 797-798, 800 and 803-804, “uses a gradient descent algorithm to find offer prices that optimize the expected value of the resulting orders”, “the sales quota for product g on day d, with mdg associated RFQs [request for quotes, with quote attributes], for each of which ndg prices are offered [i.e., mdg RFQ attributes and ndg offered prices are generated attributes] pricing decisions for day d are directly linked to price distributions for day d through modeled acceptance probabilities [i.e., price acceptance probability/likelihood that quote will be approved and day d is a time required for acceptance/approval] … When all data are available, mdg and ndg can be determined by a counting process and θ can be estimated by maximum likelihood”, “we use an RBFN, a specific type of ANN … kernel function whose value is at a maximum”, “the model’s median with respect to the … observed … maximum prices”, “On day d, the (dominant) regime for good g is identified as the regime having the highest likelihood of occurrence, given the estimated normalized mean price for that day. We estimate the … maximum price observed” [i.e., estimating/generating attributes with maximum/largest gradient values for price acceptance probability/likelihood that quote will be approved and day d/time required for acceptance/approval]); and
receiving a change to one or more of the attributes and regenerating the likelihood that the quote will be approved and/or the time required for the quote to be approved based on the change (see, e.g., pages 791, 795, 797 and 799, “dynamic product pricing mechanisms that can adapt quickly to changing market conditions”, “Dynamic pricing policies may benefit from information about systematically changing market conditions” [i.e., receive changes to market conditions], “our system is an evolving adaptive platform, uniquely suited to changing environmental conditions … pricing strategies in dynamic markets … involve the estimation of the probability that customers accept an offered price [i.e., probability/likelihood that price quote/offer will be accepted/approved], “the use of expected or observed supplier behavior and competitors’ pricing, and the identification of specific, possibly changing ERs [economic regimes – including attributes] … a dynamic product pricing approach … is thus able to adapt to ever-changing market circumstances … we model the probability that offers are accepted at a certain offer price. The model is based on the idea that past information about product sales and prices can be used to infer the distribution of offered prices in the market. Real-time application of this model requires flexible updating of the parameters involved, for which we propose artificial neural networks (ANNs)” [i.e., ANN model regenerates likelihood/probability that quotes/offers are accepted/approved based on changes/updated parameters/attributes], “An ANN is a mathematical model inspired by biological neural networks … for learning real-valued, discrete-valued, and vector-valued functions over continuous and discrete-valued attributes” [i.e., changes to dynamic attribute values are used by the ANN]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zwicker to incorporate the teachings of Hogenboom to provide “a two-layered machine learning approach to compute tactical pricing decisions in real time” including “a neural network for each regime to estimate price distributions in real time using available information” where “The neural networks compute offer acceptance probabilities” [i.e., neural network model compute/generate likelihood/probability that a price quote will be approved/accepted] (See, e.g., Hogenboom, Abstract and page 791). Doing so would have allowed Zwicker to use Hogenboom’s two-layered machine learning approach to achieve “to meet desired sales quotas” where “the performance of our system significantly improves compared to using only economic regimes to predict prices” in order to enable a “more efficient sales strategy by reducing both finished goods and components inventory costs”, as suggested by Hogenboom (See, e.g., Hogenboom, Abstract and pages 791-792).
Although Zwicker in view of Hogenboom substantially teaches the claimed invention, Zwicker in view of Hogenboom is not relied on to teach a quote workflow that includes at least one approval of the quote before the quote can be issued and the product or service configuration is offered for sale in a form of the quote.
In the same field, analogous art Adam teaches a quote workflow that includes at least one approval of the quote before the quote can be issued and the product or service configuration is offered for sale in a form of the quote (see, e.g., pages 61 and 64, “solutions for configuring, pricing, and quoting have been available since the early 2000s. In the beginning, these solutions focused on providing process automation capabilities98 using workflow and rules-based systems. These solutions evolved into application suites called ‘Configure, Price and Quote’ (CPQ).” [i.e., a quote workflow for a CPQ application/system], “Including personalized content for each customer will ensure that the proposals being generated will meet the company's … standards.102 On the automation side, CPQ solutions include approval tools that ensure that discounts and proposals remains within specified guidelines or are approved by management in accordance with the delegation of authority. Machine-learning algorithms suggest optimum discounts and terms based on prior history and corporate goals. … The Product Management team increases its control by defining rules for pricing and configuration. The Leadership, Finance and Project execution teams improve their forecast accuracy, resource planning and predictability, as well as maintain control with auditable approvals.” [i.e., the quote workflow includes at least one approval of the quote from management team members before the quote is issued to a customer and the product or service is offered for sale to the customer]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Adam with Zwicker in view of Hogenboom to provide “quote-to-cash business process solutions, where some vendors are building or acquiring CPQ, price optimization, contract lifecycle management, order management, and billing capabilities in order to offer a one-stop solution for the entire process” where the “Quote-to-Cash solutions provide the following capabilities: product selection, configuration, pricing, quotations and proposals, contract creation, contract negotiation, contract execution, contract change orders and renewals, order fulfilment, revenue recognition, and analytics and reports” and “Machine learning and predictive modeling capabilities can be found as embebbed [sic – embedded] solutions in Quote-to-Cash applications.” [i.e., applications for generating a quote for a product or service] (See, e.g., Adam, page 62). Doing so would have allowed Zwicker in view of Hogenboom to use Adam’s Quote-to-Cash applications with embedded “machine learning and predictive analytics [that] can be combined with process automation capabilities to improve customer experience during the process.” and enable using “CPQ solutions [that] include approval tools that ensure that discounts and proposals remains within specified guidelines or are approved by management in accordance with the delegation of authority” where the embedded “Machine-learning algorithms suggest optimum discounts and terms based on prior history and corporate goals.”, as suggested by Adam (See, e.g., Adam, pages 61-62 and 64). 

With respect to independent claim 15, Zwicker discloses the invention as claimed including a product configurator (see, e.g., paragraph 7, “a marine product configuration and pricing system” [i.e., a product configurator/configuration system]) comprising:
a first neural network model (see, e.g., paragraph 29 and 32, “product configuration and pricing processing system … within neural network training and data collection system”, “a software development and neural network analysis and training system.” [i.e., a first neural network system/model]); and
one or more processors configured (see, e.g., FIG. 2 – depicting Product Configure & Pricing System 200 comprising CPU 212 and paragraphs 30 and 59, “product configuration and pricing processing system 200 also includes processing unit 212”, “computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to … multiprocessor systems, microprocessor-based systems” [i.e., one or more processors configured to perform operations]) to:
generate a quote for a product or service configuration (as indicated above, “a quote workflow that includes at least one required quote approval”, under the BRI, in light of the specification, is any process or method including a step for a price quote approval) (see, e.g., paragraphs 7 and 26, “The method selects a configurable product from a group of available products; selects one or more optional items from a group of available optional items corresponding to the selected configurable product; generates a dealer cost for the selected configurable product and the selected one or more optional items from a database of dealer costs; generates a customer price for the selected configurable product” [i.e., generate a price quote for the product configuration, the price quote including a workflow/steps], “When the dealer and customer agree to complete the transaction, … The dealer completes the assembly of the custom product as required and sells the complete product to the customer.” [i.e., workflow includes agreement to complete transaction/dealer approval of the price quote]), the quote comprising a quote workflow that includes at least one required approval of the quote … , the quote comprising a plurality of quote attributes that define the quote (see, e.g., paragraphs 7 and 26, “The method selects a configurable product from a group of available products; selects one or more optional items from a group of available optional items corresponding to the selected configurable product; generates a dealer cost for the selected configurable product and the selected one or more optional items from a database of dealer costs; generates a customer price for the selected configurable product” [i.e., generate a price quote for the product configuration, the price quote including a workflow/steps], “When the dealer and customer agree to complete the transaction, … The dealer completes the assembly of the custom product as required and sells the complete product to the customer.” [i.e., workflow includes agreement to complete transaction/required dealer approval of the price quote]) … , the quote comprising a plurality of quote attributes that define the quote and are provided as input to determine the at least one required approval (see, e.g., paragraphs 7 and 24-26, “generates a customer price for the selected configurable product and the selected one or more optional items using the dealer costs and a price increase value corresponding to the selected configurable product and to each of the selected one or more selected optional items” [i.e., price quote includes quote attributes/selected optional items defining the price quote], “product configuration and pricing system 101 will determine the price for the uniquely configured product. The system 101 calculates both a dealer price and a customer price or the product and all of the selected optional items added in the configuration process.” [i.e., a price quote comprising attributes/optional items], “the system 101 accepts the inputs from the sales person and customer to specify the custom configured product and its corresponding optional items, the system 101 generates both customer order documentation 111 and dealer order documentation 110 that identifies the product, the included optional items selected, and the appropriate pricing”, “When the dealer and customer agree to complete the transaction, the system 101 may also generate product ordering information and … optional equipment order documentation 152 may be generated for each of the optional items to be included in the custom product as configured.” [i.e., the price quote attributes/optional items are provided as input to determine the required dealer approval/agreement]);
input the plurality of quote attributes into the first neural network model (see, e.g., paragraphs 25, 29 and 32, “the system 101 accepts the inputs from the sales person and customer to specify the custom configured product and its corresponding optional items … that identifies the product, the included optional items selected, and the appropriate pricing figure.” [i.e., inputting quote attributes], “product configuration and pricing processing system … for use with various communication protocols including the TCP/IP protocol. Typically, network interface unit 210 is a card contained within neural network training and data collection system”, “memory also stores program code and data for providing a software development and neural network analysis and training system. More specifically, the mass memory stores applications including product configuration and pricing program” [i.e., input price quote data/attributes into a first neural network system]).
Although Zwicker substantially discloses the claimed invention, Zwicker is not relied on to explicitly disclose a second neural network model; …
input the plurality of quote attributes into the first neural network model and the second neural network model; 
generate at the first neural network model and with a gradient descent a likelihood that the quote will be approved and at the second neural network model a time required for the quote to be approved;
generate one or more attributes with the largest gradient values for the likelihood that the quote will be approved and the time required for the quote to be approved; and
receive a change to one or more of the attributes and regenerating the likelihood that the quote will be approved and/or the time required for the quote to be approved based on the change.
In the same field, analogous art Hogenboom teaches a second neural network model (see, e.g., FIG. 1 – depicting “Statistical Models” and “Deterministic Models” [i.e., including a second neural network model] and pages 791-792, “We propose a two-layered machine learning approach to compute tactical pricing decisions in real time … we train a neural network for each regime to estimate price distributions in real time using available information. The neural networks compute offer acceptance probabilities”, “we use different pricing models for different regimes by training a separate neural network for each regime. The individual neural networks estimate the parameters for different log-logistic distributions associated with price distributions” [i.e., including first and second neural network models]); …
input the plurality of quote attributes into … the second neural network model (see, e.g., FIG. 1 – depicting data flow with inputs from “Adaptive Tactical Pricing” component [i.e., price quote attributes] into “Statistical Models” and “Deterministic Models” [i.e., including the second neural network model], Abstract and pages 791-793 and 796, “We propose a two-layered machine learning approach to compute tactical pricing decisions in real time … we train a neural network for each regime to estimate price distributions in real time using available information. The neural networks compute offer acceptance probabilities”, “we use different pricing models for different regimes by training a separate neural network for each regime. The individual neural networks estimate the parameters for different log-logistic distributions associated with price distributions” [i.e., input price quote attributes/parameters into neural networks including first and second neural network models], “We consider a dynamic supply chain environment where customer demand arrives in the form of request for quotes (RFQs) containing product specifications, due date, and reserve price.” [i.e., a plurality of quote attributes]); 
generate at the first neural network model and with a gradient descent a likelihood that the quote will be approved (see, e.g., pages 794, 797 and 807 “Acceptance probabilities indicate the likelihood that customers actually accept an offer and proceed to buy the product at the offered price. … ways of modeling acceptance probabilities include linear regression of acceptance rates on offer prices”, “estimation of the probability that customers accept an offered price … We model customer offer acceptance probabilities based on the distribution of all offered prices.”, “uses a gradient descent algorithm to find offer prices that optimize the expected value of the resulting orders” [i.e., generating, with gradient descent, at the first model, an acceptance probability/likelihood that the offered price quote will be accepted/approved]) and at the second neural network model a time required for the quote to be approved (see, e.g., FIG. 4 – showing “sales and inventory levels of finished goods and components over time” – including sales from approved quotes over days, and pages 793, 797, 799, 804 and 811, “predictions of changes in ERs over time to make strategic decisions, such as sales quotas over a longer planning horizon. … predicting short-term prices to meet these sales quotas … we consider real-time available information such as RFQ [request for quote] characteristics, e.g., requested quantities, lead times”, “Real-time application of this model requires flexible updating of the parameters involved, for which we propose artificial neural networks (ANNs)”, “the relation between the parameters and real-time available information … We … model these relations with ANNs”, “Clustering these price distributions over time periods, using the k-means algorithm”, “Price distributions and regime probabilities for future days are determined by using Markov prediction and Markov correction–prediction processes for short-term and long-term decision making … linear program that computes sales quotas to maximize profits over a medium-term time horizon” [i.e., generate time for approval short, medium or long-term], “in the single-layered model inventories are typically held for a much longer time period” [i.e., model at the second artificial neural network/ANN/neural network model a time period for acceptance]);
generate one or more attributes with the largest gradient values for the likelihood that the quote will be approved and the time required for the quote to be approved (see, e.g., pages 797-798, 800 and 803-804, “uses a gradient descent algorithm to find offer prices that optimize the expected value of the resulting orders”, “the sales quota for product g on day d, with mdg associated RFQs [request for quotes, with quote attributes], for each of which ndg prices are offered [i.e., mdg RFQ attributes and ndg offered prices are generated attributes] pricing decisions for day d are directly linked to price distributions for day d through modeled acceptance probabilities [i.e., price acceptance probability/likelihood that quote will be approved and day d is a time required for acceptance/approval] … When all data are available, mdg and ndg can be determined by a counting process and θ can be estimated by maximum likelihood”, “we use an RBFN, a specific type of ANN … kernel function whose value is at a maximum”, “the model’s median with respect to the … observed … maximum prices”, “On day d, the (dominant) regime for good g is identified as the regime having the highest likelihood of occurrence, given the estimated normalized mean price for that day. We estimate the … maximum price observed” [i.e., estimating/generating attributes with maximum/largest gradient values for price acceptance probability/likelihood that quote will be approved and day d/time required for acceptance/approval]); and
receive a change to one or more of the attributes and regenerating the likelihood that the quote will be approved and/or the time required for the quote to be approved based on the change (see, e.g., pages 791, 795, 797 and 799, “dynamic product pricing mechanisms that can adapt quickly to changing market conditions”, “Dynamic pricing policies may benefit from information about systematically changing market conditions” [i.e., receive changes to market conditions], “our system is an evolving adaptive platform, uniquely suited to changing environmental conditions … pricing strategies in dynamic markets … involve the estimation of the probability that customers accept an offered price [i.e., probability/likelihood that price quote/offer will be accepted/approved], “the use of expected or observed supplier behavior and competitors’ pricing, and the identification of specific, possibly changing ERs [economic regimes – including attributes] … a dynamic product pricing approach … is thus able to adapt to ever-changing market circumstances … we model the probability that offers are accepted at a certain offer price. The model is based on the idea that past information about product sales and prices can be used to infer the distribution of offered prices in the market. Real-time application of this model requires flexible updating of the parameters involved, for which we propose artificial neural networks (ANNs)” [i.e., ANN model regenerates likelihood/probability that quotes/offers are accepted/approved based on changes/updated parameters/attributes], “An ANN is a mathematical model inspired by biological neural networks … for learning real-valued, discrete-valued, and vector-valued functions over continuous and discrete-valued attributes” [i.e., changes to dynamic attribute values are used by the ANN]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zwicker to incorporate the teachings of Hogenboom to provide “a two-layered machine learning approach to compute tactical pricing decisions in real time” including “a neural network for each regime to estimate price distributions in real time using available information” where “The neural networks compute offer acceptance probabilities” [i.e., neural network model compute/generate likelihood/probability that a price quote will be approved/accepted] (See, e.g., Hogenboom, Abstract and page 791). Doing so would have allowed Zwicker to use Hogenboom’s two-layered machine learning approach to achieve “to meet desired sales quotas” where “the performance of our system significantly improves compared to using only economic regimes to predict prices” in order to enable a “more efficient sales strategy by reducing both finished goods and components inventory costs”, as suggested by Hogenboom (See, e.g., Hogenboom, Abstract and pages 791-792). 
Although Zwicker in view of Hogenboom substantially teaches the claimed invention, Zwicker in view of Hogenboom is not relied on to teach a quote workflow that includes at least one approval of the quote before the quote can be issued and the product or service configuration is offered for sale in a form of the quote.
In the same field, analogous art Adam teaches a quote workflow that includes at least one approval of the quote before the quote can be issued and the product or service configuration is offered for sale in a form of the quote (see, e.g., pages 61 and 64, “solutions for configuring, pricing, and quoting have been available since the early 2000s. In the beginning, these solutions focused on providing process automation capabilities98 using workflow and rules-based systems. These solutions evolved into application suites called ‘Configure, Price and Quote’ (CPQ).” [i.e., a quote workflow for a CPQ application/system], “Including personalized content for each customer will ensure that the proposals being generated will meet the company's … standards.102 On the automation side, CPQ solutions include approval tools that ensure that discounts and proposals remains within specified guidelines or are approved by management in accordance with the delegation of authority. Machine-learning algorithms suggest optimum discounts and terms based on prior history and corporate goals. … The Product Management team increases its control by defining rules for pricing and configuration. The Leadership, Finance and Project execution teams improve their forecast accuracy, resource planning and predictability, as well as maintain control with auditable approvals.” [i.e., the quote workflow includes at least one approval of the quote from management team members before the quote is issued to a customer and the product or service is offered for sale to the customer]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Adam with Zwicker in view of Hogenboom to provide “quote-to-cash business process solutions, where some vendors are building or acquiring CPQ, price optimization, contract lifecycle management, order management, and billing capabilities in order to offer a one-stop solution for the entire process” where the “Quote-to-Cash solutions provide the following capabilities: product selection, configuration, pricing, quotations and proposals, contract creation, contract negotiation, contract execution, contract change orders and renewals, order fulfilment, revenue recognition, and analytics and reports” and “Machine learning and predictive modeling capabilities can be found as embebbed [sic – embedded] solutions in Quote-to-Cash applications.” [i.e., applications for generating a quote for a product or service] (See, e.g., Adam, page 62). Doing so would have allowed Zwicker in view of Hogenboom to use Adam’s Quote-to-Cash applications with embedded “machine learning and predictive analytics [that] can be combined with process automation capabilities to improve customer experience during the process.” and enable using “CPQ solutions [that] include approval tools that ensure that discounts and proposals remains within specified guidelines or are approved by management in accordance with the delegation of authority” where the embedded “Machine-learning algorithms suggest optimum discounts and terms based on prior history and corporate goals.”, as suggested by Adam (See, e.g., Adam, pages 61-62 and 64). 

Regarding claims 3, 10 and 16, as discussed above, Zwicker in view of Hogenboom and Adam teaches the method of claim 1, the non-transitory computer readable medium of claim 8, and the product configurator of claim 15.
Zwicker further discloses wherein the quote attributes comprise at least one categorical attribute and at least one numeric attribute (see, e.g., paragraphs 39-40, “price quote 400 includes a plurality of pages used to illustrate a price for a configured product” [i.e., a numerical attribute, the numeric price], “price quote 400 contains information that describes the product being configured and all of the optional items and additional optional items included within the custom product. In this particular example quote 400, the document includes dealer 401 and customer 402 information, including name, address and telephone numbers. The example price quote 400 also includes sets of price information 410 that may include financing price information 411 if appropriate. The example price quote 400 may include sections for the selection of options associated with the base product being configured 413 as well as a listing of the optional items being included in the custom configured product 420.” [i.e., quote 400 includes attributes/information comprising categorical attributes – dealer information 401, financing information 411 and base product information 413]).

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zwicker in view of Hogenboom and Adam as applied to claims 1 and 8 above, and further in view of Barham et al. (U.S. Patent Publication No. 2017/0124451 A1, hereinafter “Barham”).
Regarding claims 2 and 9, as discussed above, Zwicker in view of Hogenboom and Adam teaches the method of claim 1 and the non-transitory computer readable medium of claim 8. However, Zwicker in view of Hogenboom is not relied on to teach wherein quote approvals of the quote comprise a graph of nodes.
In the same field, analogous art Barham teaches wherein quote approvals of the quote comprise a graph of nodes (Applicant’s specification does not explicitly define what is meant by “a graph of nodes”, much less “quote approvals of the quote comprise a graph of nodes.” The only mention of a “graph of nodes” is in paragraph 34 of the specification, which states “In embodiments, approvals take the form of a graph of nodes. Every level of approval can include multiple nodes and levels can be arranged in any order.” With reference to FIGs. 6B and 6C, paragraph 60 states “a hierarchical graph 602 or 603 is rendered to show the status of approval requirements.” Therefore, “quote approvals of the quote comprise a graph of nodes”, under the BRI, in light of the specification, are any price quote approval operations or inferences that include or can be represented as a graph of nodes) (see, e.g., paragraph 10, “Operations, e.g., an operation to generate an inference from an input, of a neural network can be represented as a computational graph of nodes”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Barham with Zwicker in view of Hogenboom and Adam to provide methods and systems “for receiving, by a computational graph system, a request to process a computational graph; obtaining data representing a subgraph of the computational graph, the computational graph comprising a plurality of nodes and directed edges, wherein each node represents a respective operation” where “Operations, e.g., an operation to generate an inference from an input, of a neural network can be represented as a computational graph of nodes and directed edges.” (See, e.g., Barham, Abstract, paragraph 10). Doing so would have allowed Zwicker in view of Hogenboom and Adam to use Barham’s system to “perform the operations represented by the nodes in the subgraph” and to “efficiently perform the operations” wherein “The system achieves this efficiency because the computational graph has multiple streams. Using multiple streams can allow logically independent operations to be reordered or executed concurrently”, as suggested by Barham (See, e.g., Barham, Abstract, paragraph 10). 

Claims 4, 6, 11, 13, 17 and 19, are rejected under 35 U.S.C. 103 as being unpatentable over Zwicker in view of Hogenboom and Adam as applied to claims 1, 8 and 15 above, and further in view of non-patent literature Chen et al. ("Adaptable product configuration system based on neural network." International journal of production research 47.18 (2009): 5037-5066, hereinafter “Chen”).
Regarding claims 4, 11 and 17, as discussed above, Zwicker in view of Hogenboom and Adam teaches the method of claim 1, the non-transitory computer readable medium of claim 8, and the product configurator of claim 15.
However, Zwicker in view of Hogenboom is not relied on to teach wherein the first neural network model comprises three layers, wherein two of the layers comprise linear neurons and a final layer comprises a sigmoid activation function.
In the same field, analogous art Chen teaches wherein the first neural network model comprises three layers, wherein two of the layers comprise linear neurons and a final layer comprises a sigmoid activation function (see, e.g., FIG. 8 (A) – depicting a neural network comprising Layers 1-3 where layers 1-2 include linear nodes/neurons and pages 5048-5050 and 5062, “The LC neural network is a special class of multilayer perceptrons that uses sigmoid functions” [i.e., a first neural network model comprising a sigmoid function], “d is selected to ensure that the maximum value of the function f, located at x=r coincides with the centre of the linear region of the output sigmoid … the output sigmoid function … There are three layers of nodes. … The first and third layer are two input subtraction nodes [i.e., 2 layers include linear nodes/neurons]. The second layer contains a pair of sigmoid functions for each input dimension. … The single rightmost node is a sigmoid”, “activations of the LC neural network” [i.e., a first neural network model comprising 3 layers where the rightmost/output layer/final layer includes a sigmoid function as an activation function]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chen with Zwicker in view of Hogenboom and Adam to provide “an adaptable product configuration (APC) system which transforms the development of the configuration system in a dynamic environment” wherein “To successfully implement APC, this research adopts an artificial neural network and a specific rule extraction mechanism to develop a product configuration system.” (See, e.g., Chen, Abstract, page 5037). Doing so would have allowed Zwicker in view of Hogenboom and Adam to use Chen’s APC system and its neural network to be “able to automatically acquire configuration knowledge from historical transaction data and then directly apply it without further knowledge programming” so that the APC is “accelerated and the adaptability of the product configuration system is improved”, as suggested by Chen (See, e.g., Chen, Abstract, page 5037). 

Regarding claims 6, 13 and 19, as discussed above, Zwicker in view of Hogenboom and Adam teaches the method of claim 1, the non-transitory computer readable medium of claim 8, and the product configurator of claim 15.
However, Zwicker in view of Hogenboom is not relied on to teach wherein the second neural network model comprises three layers having a first input layer comprising non-linear components and a second and third layer comprising linear components.
In the same field, analogous art Chen teaches wherein the second neural network model comprises three layers having a first input layer comprising non-linear components and a second and third layer comprising linear components (see, e.g., FIG. 7 – depicting a neural network comprising 3 layers with an input layer of non-linear nodes/components/FRs and second/hidden and third/output layers comprising linear nodes/components/DPs and pages 5043 and 5045-5046, “configuration rules are probably non-linear and are intensively related to the knowledge of both customers and engineers”, “Transaction data are collected and pre-processed into target data for network training. To make the network match specific configuration problem, DPs classification and network partition are introduced to determine network topology, which describes the inputs” [i.e., an input layer comprising non-linear components to accept knowledge input and rules], “the neural network is directly built on original transaction data, the hidden layers in the network fully interconnect inputs (FRs) and outputs (DPs).” [i.e., 1st input layer includes non-linear nodes/components/FRs]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chen with Zwicker in view of Hogenboom and Adam to provide “an adaptable product configuration (APC) system which transforms the development of the configuration system in a dynamic environment” wherein “To successfully implement APC, this research adopts an artificial neural network and a specific rule extraction mechanism to develop a product configuration system.” (See, e.g., Chen, Abstract, page 5037). Doing so would have allowed Zwicker in view of Hogenboom and Adam to use Chen’s APC system and its neural network to be “able to automatically acquire configuration knowledge from historical transaction data and then directly apply it without further knowledge programming” so that the APC is “accelerated and the adaptability of the product configuration system is improved”, as suggested by Chen (See, e.g., Chen, Abstract, page 5037). 

Claims 7, 14 and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Zwicker in view of Hogenboom and Adam as applied to claims 3, 10 and 16 above, and further in view of Krappe et al. (U.S. Patent Publication No. 2018/0349324 A1, hereinafter “Krappe”).
Regarding claims 7, 14 and 20, as discussed above, Zwicker in view of Hogenboom and Adam teaches the method of claim 3, the non-transitory computer readable medium of claim 10, and the product configurator of claim 16.
Although Zwicker substantially discloses the claimed invention, Zwicker is not relied on to explicitly disclose wherein the at least one numeric attribute is normalized to be between 0 and 1.
In the same field, analogous art Hogenboom teaches wherein the at least one numeric attribute is normalized to be between 0 and 1 (see, e.g., FIG. 3 showing “Normalized order price[s]” – numeric attributes normalized to be between 0.6 and 1 and pages 804, 807 and 810, “A price density function has been modeled on historical normalized order price”, “In order to train the RBFNs, historical data are normalized to zero mean and unit variance” [i.e., at least one numeric attribute - historical data/prices, is/are normalized to be between 0 and 1]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zwicker to incorporate the teachings of Hogenboom to provide “a two-layered machine learning approach to compute tactical pricing decisions in real time” including “a neural network for each regime to estimate price distributions in real time using available information” where “The neural networks compute offer acceptance probabilities” [i.e., neural network model compute/generate likelihood/probability that a price quote will be approved/accepted] (See, e.g., Hogenboom, Abstract and page 791). Doing so would have allowed Zwicker to use Hogenboom’s two-layered machine learning approach to achieve “to meet desired sales quotas” where “the performance of our system significantly improves compared to using only economic regimes to predict prices” in order to enable a “more efficient sales strategy by reducing both finished goods and components inventory costs”, as suggested by Hogenboom (See, e.g., Hogenboom, Abstract and pages 791-792).
However, Zwicker in view of Hogenboom is not relied on to teach that the at least one categorical attribute is transformed into one hot encoded vectors.
In the same field, analogous art Krappe teaches the at least one categorical attribute is transformed into one hot encoded vectors (see, e.g., paragraph 10, “one-hot encoding is used to represent categorical inputs (i.e., each category is represented by a bit having a value of 1 or 0)” [i.e., each category/categorical attribute is encoded/transformed into one-hot encoded vectors]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Krappe with Zwicker in view of Hogenboom and Adam to provide a system and method for “real-time and computationally efficient calculation of a recommended value range for a quote variable, such as price” where “The system uses the highest-density interval (HDI) of probability density function (PDF) as a recommended or suggested value range for a quote variable.” (See, e.g., Krappe, Abstract). Doing so would have allowed Zwicker in view of Hogenboom and Adam to use Krappe’s method and system “to efficiently identify an applicable PDF from the group of precomputed PDFs based on reduced input values”, as suggested by Krappe (See, e.g., Krappe, Abstract). 

Allowable Subject Matter
Upon overcoming all of the rejections as discussed above in items 14-24, claims 5, 12 and 18 are objected to as being dependent upon a rejected base claim (i.e., claims 1, 8 and 15), but would be allowable if amended to address the above-noted claim objections and rejections under 35 U.S.C. 101 and 103 and rewritten in independent form including all of the limitations of the base claim and any intervening claims (i.e., claims 4, 11 and 17).
For example, with regard to dependent claims 5, 12 and 18, the prior art of record does not anticipate, nor do they render obvious in any reasonable combination to one of ordinary skill in the art at the time of Applicants' invention, the combination of recited limitations of claims 5, 12 and 18 (i.e., “wherein the first neural network model comprises f(x) = 1 / (1 + e^(Mx)) having a gradient comprising f'(x) = f(x)*(1 - f(x))*M, wherein "f" is a function, and "M" and "x" are vectors and "e" is a mathematical constant”), their respective base claims, independent claims 1, 8 and 15, and their respective intervening claims, claims 4, 11, and 17.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.K.B./Examiner, Art Unit 2125


/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125